Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the application filed February 19, 2020, claims 1-20 are presented for examination. Claims 1, 6 and 15 are independent claims.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d), and based on application # 10-2019-0019562 filed in Republic of Korea on February 19, 2019 which papers have been placed of record in the file.

Information Disclosure Statement

The Applicant’s Information Disclosure Statement filed (February 19, 2020 and September 11, 2020) has been received, entered into the record, and considered.

Oath/Declaration
The Office acknowledges receipt of a properly signed Oath/Declaration submitted February 19, 2020.
Drawings

The drawings filed February 19, 2020 are accepted by the examiner.


Abstract

The abstract filed February 19, 2020 is accepted by the examiner. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10651882 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims encompass the same scope than the instant claims, furthermore although patent 10651882 claim 1 does not explicitly disclose a fingerprint sensor, it is noted that column 4 lines 39-48 discloses a fingerprint sensor disposed in a lower portion of the touch screen display .  Please see below comparison of instant independent claim 1 and patent 10651882 claim 1 to see the differences:
Instant
Patent 10651882
1. An electronic device comprising: a housing including a first plate configured to face a first direction, a second plate configured to face a second direction opposite to the first direction, and a side member disposed in at least part of a peripheral region between the first plate and the second plate; a touch screen display, at least part of the touch screen exposed through the first plate of the housing; a fingerprint sensor disposed in a lower portion of the touch screen display; and a cover case coupled or integrated with at least part of the housing, the cover case configured to open or close the first plate of the housing, wherein an air gap is formed between a first region of the touch screen display that corresponds to the fingerprint sensor and a second region of the cover case that faces at least the first region, with the cover case closing the first plate of the housing.  
1. A case for an electronic device, the case comprising: a fastening part attachable and detachable to and from at least part of the electronic device; a cover configured to cover a first surface of the electronic device that faces a first direction, when the cover is in a closed state; and a connecting part configured to connect the fastening part and the cover, wherein the cover includes: a base plate including: a first surface that faces the first direction, when the cover is in the closed state, the first surface having a curved surface shape, a second surface that faces a second direction and faces the electronic device, when the cover is in the closed state, the second direction being opposite to the first direction, and a fixing groove indented into the second surface of the base plate that faces the second direction, when the cover is in the closed state, wherein a soft material part is inserted to the fixing groove, wherein at least a portion of the soft material part makes contact with the first surface of the electronic device, wherein an area of the second surface of the base plate makes contact with the 


The other claims map as follows:
Instant
2
6
8
15
17
10651882
1
1
1
1
1



Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 1 and 6 recites the limitations:
“cover case configured to open or close the first plate of the housing”. However, the specification and the drawings show that in figure 1B the first plate 111 is physically fixed on the housing 100 thus preventing the cover case from opening or closing the first plate 111, thus rendering the claimed subject matter of the cover case configured to open or close the first plate of the housing as failing to comply with the written description requirement. 

Dependent claims inherent the deficiencies of their independent claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	A “first plate configured to, second plate configured to and cover case configured to” of Claims 1 and 6 invokes 35 USC §112 (f).  A review of the Specification shows the first plate, second plate  and cover case as a blocks (see first plate 111 in figure 1B, second plate 112 in figure 1B and cover case 130 in figure 1A) and do not recite sufficient structure as to how a cover case coupled or integrated with at least part of the housing and configured to open or close the first plate of the housing. As per figure 1B the first plate 111 is physically fixed on the housing 100 thus preventing the cover case from opening or closing the first plate 111, thus rendering the claimed subject matter of the cover case configured to open or close the first plate of the housing as indefinite.
  	Applicants are required to: (a) Amend the claim so that the claim limitation no longer is a means (or step) plus function limitation under 35 USC § 112, sixth paragraph; or (b) Amend the written description of the Specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 USC 132(a)). 	 
 	If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant is required to clarify the record by either: (a) Amending the written description of the specification such that it 

Dependent claims inherent the deficiencies of their independent claims.


Allowable Subject Matter
Claims 1-14 are allowed upon overcoming 112 rejection and overcoming double patenting rejection.
Claim 15-20 are allowed upon overcoming double patenting rejection.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1, 6 and 15, the prior art fails to disclose ALL limitations as described. The dependent claims 3-5, 6-14 and 16-20 are allowable for at least the same reason. 
Lee in US 20140306553 A1 discloses displaying a portable electronic device supporting wireless electronic communication comprises a display, at least one sensor device, a protective cover and a processor. The protective cover is mounted to selectively cover portions of the display and the at least one sensor device detects an object located in proximity of the electronic device. The processor controls transmission power in response to detection of the object located in proximity of the electronic device by the sensor device and in response to an operation mode associated with the protective cover but fails to disclose an electronic device comprising: a housing including a first plate configured to face a first direction, a second plate configured to face a second direction opposite to the first direction, and a side member disposed in at least part of a peripheral region between the first plate and the second plate; a touch screen display, at least part of the touch screen display exposed through the first plate of the housing; a fingerprint sensor disposed in a lower portion of the touch screen display and configured to obtain fingerprint information; a cover case coupled or integrated with at least part of the housing and configured to open or close the first plate of the housing; a sensor module; communication circuitry; and a processor electrically connected with the touch screen display, the fingerprint sensor, the sensor module, and the communication circuitry, wherein the processor is configured to: determine whether specified data is received from the cover case via the communication circuitry; determine, based on the determination as to whether the specified data is received, whether the cover case makes contact with one region of the touch screen display that corresponds to the fingerprint sensor based on cover case closing 
Pakr et al. in US 20170127780 A1 discloses a protection cover, according to various embodiments of the present invention, protects an electronic device and may comprise: a cover unit for covering the electronic device; and a suction unit, provided at the cover unit, for fixing the cover unit including the electronic device to the outside. The device as described above may be implemented in more varied ways according to the embodiments but fails to disclose an electronic device comprising: a housing including a first plate configured to face a first direction, a second plate configured to face a second direction opposite to the first direction, and a side member disposed in at least part of a peripheral region between the first plate and the second plate; a touch screen display, at least part of the touch screen display exposed through the first plate of the housing; a fingerprint sensor disposed in a lower portion of the touch screen display and configured to obtain fingerprint information; a cover case coupled or integrated with at least part of the housing and configured to open or close the first plate of the housing; a sensor module; communication circuitry; and a processor electrically connected with the touch screen display, the fingerprint sensor, the sensor module, and the communication circuitry, wherein the processor is configured to: determine whether specified data is received from the cover case via the communication circuitry; determine, based on the determination as to whether the specified data is received, whether the cover case makes contact with one region of the touch screen display that corresponds to the fingerprint sensor based on cover case closing the first plate of the housing; determine whether the cover case is in an open state or a closed state, based on information sensed through the sensor module; and decide a time to obtain specified information using the fingerprint sensor, based on the determination as to whether the cover case makes contact with the one region of the touch screen display and the determination as to whether the cover case is in the open state or the closed state.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Igarashi (US 20180164847 A1).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ROSARIO whose telephone number is (571)270-1866. The examiner can normally be reached on Monday through Friday, 7:30am- 5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NELSON M ROSARIO/Primary Examiner, Art Unit 2624